Citation Nr: 0708860	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T. Strader


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the appellant's 
request to reopen a claim of entitlement to service 
connection for a low back disorder.

In November 2005, the appellant testified at a personal 
hearing before a Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In a July 2006 decision, the Board found that the veteran had 
submitted new and material evidence to reopen his claim and 
remanded the issue for further development.


FINDING OF FACT

A low back disorder is not shown by competent medical 
evidence to have a nexus to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, and lumbar arthritis may not be 
presumed to have been so presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 and 
August 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In August 2006 the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the November 2006 
supplemental statement of the case.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has testified at a Travel 
Board hearing, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 



Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a low back disorder.  The 
veteran's June 1977 separation examination showed normal 
clinical evaluation of the spine, other musculoskeletal.  
Further, the veteran specifically denied a history of 
recurrent back pain.  The service medical records do not 
reveal a history of an inservice motor vehicle accident, or 
any hospitalization for a back disorder.

A letter dated January 1992 from Sam Hassenbusch, M.D., of 
The Cleveland Clinic Foundation indicated the veteran was 
seen in neurosurgery clinic with a history of an automobile 
accident in August 1991 with subsequent neck and lower back 
pain.  MRI and CT scan showed evidence of bulging discs and 
some slight foraminal narrowing at L4-5 and L5-S1.  

A November 1992 letter from P. Kent Thrush, M.D., noted that 
the veteran was involved in an automobile accident in August 
1992 and was struck from behind by another vehicle and was 
not wearing a seat belt.  
 
A December 1992 CT of the lumbosacral spine conducted from 
Plateau Medical Center showed presence of bulging disc at the 
level of L4-L5 and L5-S1 with pressure on the thecal sac 
without abnormality of neural foramina and no pressure on the 
exiting nerve root.

Records from Cleveland Clinic Hospital show the veteran 
underwent bilateral L5-S1, L4-5 and L3-4 facet denervations 
in February 1993.

At an April 1993 VA examination it was noted the veteran had 
been unemployed since August 1992 due to a back injury on 
that date.  Following that examination the examiner diagnosed 
neck and low back pain, with a history of a motor vehicle 
accident.
 

Social Security Administration records show the veteran 
received disability benefits in September 1993 decision as a 
result of his back disability.

At a January 1994 VA examination, the veteran reported he was 
involved in an automobile accident in which he was rear ended 
in August 1992.  He had injury to his cervical spine, mid-
spine area, and low back area.  After examination, the 
veteran was diagnosed with chronic dorsal and cervical spine 
strain, secondary to trauma; possible discogenic disease, 
lumbar spine.  An opinion linking these disorders to service 
was not offered.

Private medical records dated 1992 to 1995 show treatment for 
the veteran's low back disability.

At a November 1995 VA examination, the veteran reported 
injuring his low back when he was rear-ended in August 1992.  
The veteran complained of constant low back pain with 
radiation bilaterally to the feet.  The diagnosis after 
examination was chronic low back pain with bulging disc at L4 
and L5.

A statement dated March 1996 from Louis Groves, Jr., M.D., 
indicated he treated the veteran for back injuries in 1976, 
but the medical records were no longer available. 

A statement from the veteran's mother dated January 1997 
indicated that the veteran went home on leave from service in 
1976 and had a car accident and injured his mid back.

A statement from Troy Strader dated January 1997 indicated 
that he was with the veteran when he was involved in an 
automobile accident while on leave in 1976 injuring his back.

At his January 1997 RO hearing, the veteran testified that he 
went home on leave in 1976 and was involved in a car 
accident.  The veteran stated he was thrown out of the car 
and injured his back.  He indicated he was treated at 
Richwood Hospital.  After separation from service, the 
veteran stated he worked for a core drilling outfit and later 
as a welder at a shipyard.  
 
In April 2001, the veteran underwent a re-exploration 5th 
lumbar laminectomy, 5th lumbar/first sacral diskectomy, 
posterior lumbar interbody fusion with cage technology, 
pedical screws and autograft spinous process.  Treatment 
records show ongoing complaints of chronic back pain. 

A November 2002 letter from the VA Chief of Anesthesia and 
Director of the Pain Clinic stated that he had discussions 
with the veteran who reported being a motor vehicle accident 
while in the military in 1976 which flipped over requiring 
approximately one month hospitalization and had continued to 
have related neck and back problems relating to this original 
injury.  This physician opined that the veteran's continuing 
back problems were a direct result from the initial injuries 
suffered in the military from the original motor vehicle 
accident and fully supported the veteran's claim to any 
benefits to which he was entitled.

VA medical records dated 1999 to 2004 show treatment for the 
veteran's low back disability.  MRI dated November 2000 
showed vertebral body heights were maintained.  There was 
evidence of disc space narrowing at L5-S1 and minimally at 
L4-5.  There was normal signal of the intervertebral discs at 
these levels.  Normal bone marrow signals were noted in the 
end plates of L5-S1.  This was noted as discogenic in nature.  
In December 2000 it was noted the veteran had two lumbar disc 
operations performed at lumbar 5 sacral 1 in January 1999 and 
March 2000.  It was recommended he undergo a re-exploration 
and fusion of the lumbar 5 sacral 1.  

Statements from the veteran's mother and S.H. received in 
October 2004 indicated that the veteran was involved in an 
automobile accident in 1976 and injured his back.

At his November 2005 Travel Board hearing a friend testified 
that the veteran was on leave from the military in 1976.  He 
stated they had an accident and the Jeep flipped over and 
threw the veteran out of the vehicle.  The friend stated he 
and the veteran were taken to a hospital in West Virginia.  
The veteran testified that he had extreme back pain after the 
accident.  He indicated he was given muscle relaxers in the 
hospital and a month's emergency medical leave because he 
could not travel back at that time.  The veteran was not 
admitted into the hospital.  The veteran indicated he had 
back problems after separation from service and sought 
treatment in approximately 1979.  He stated he continued to 
have problems with his back up until the automobile accident 
in 1992.  The veteran testified that he could not obtain 
records pertaining to the first accident in 1976.  

The veteran's personnel records were available and reviewed.  
Numerous documents are available and indicate that at the 
time the veteran indicates he was recuperating from his 
automobile accident while on emergency leave in May or June 
1976, he was in the process of obtaining a hardship discharge 
because his parents were totally disabled due to illness.  
There was no evidence that the veteran was involved in an 
automobile accident in which he received one month's 
emergency leave from the military.  In fact, the records show 
that the veteran was on unauthorized absence from June to 
October 1976.  In a statement from the veteran in support of 
his hardship discharge, he indicated entering into periods of 
unauthorized absence and used 50 days leave attempting to 
assist his parents.  A statement from the physician of the 
veteran's father indicated that the veteran's father was 
hospitalized in June 1976.

A statement from R.W. dated in October 2005 indicated that he 
was stationed overseas with the veteran and was aware that 
the veteran injured his back in an automobile accident in 
1976.  

VA treatment records dated October 2006 show the veteran had 
a lumbar epidural steroid injection.  Later in October, he 
complained of worsening of his lower back pain.  CT of the 
lumbar spine revealed residual moderate to severe canal 
stenosis at the L4-L5 level just above the level of the 
laminectomy; unilateral right L4-L5 neural foraminal 
stenosis.  



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a low back disorder.  In this regard, 
the service medical records are negative for findings 
relating to a low back disability.  A lumbar disability was 
not documented until 1992, or about 15 years after separation 
from active duty.  The veteran was involved in an automobile 
accident in 1992.

In his reported history during his April 1993, January 1994, 
and November 1995 VA examinations, the veteran only reported 
the 1992 automobile accident as the cause of his back pain 
and disability.  He did not reference any prior back 
disorder, including a back disorder due to an inservice 
injury.

It was not until 1997 that the veteran indicated he had an 
automobile accident in 1976 while on leave in which he was 
thrown from the vehicle and had to ask for emergency leave 
for approximately one month from the military because he 
could not travel due to a back injury.  The veteran has 
noted; however, that he was not hospitalized due to this 
accident and was treated on an outpatient basis.  

Although a statement dated March 1996 from Louis Groves, Jr., 
M.D., indicated he treated the veteran for back injuries in 
1976, the physician indicated the medical records were no 
longer available and did not explain the severity of the 
automobile accident or the injuries sustained as a result of 
this accident.  This statement did not link the veteran's 
current back disability to treatment he received in 1976.  
Therefore, this statement is inadequate to establish a 
connection between the veteran's current back disability and 
service.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

While the Board may not reject medical opinions based on its 
own medical judgment, Colvin v. Derwinski, 1 Vet. App 171 
(1991), the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, Id.

While a November 2002 letter from the VA Chief of Anesthesia 
and Director of the Pain Clinic linked the veteran's back 
condition to the 1976 automobile accident, this physician did 
not refer  to any contemporaneously prepared medical evidence 
to support his statement that a chronic back disorder is 
related to service.   The physician did not comment on the 
absence of medical evidence from the veteran's service 
medical records concerning the 1976 back injury, or comment 
on the appellant's June 1977 denial of a history of recurrent 
back pain.  Nor did this physician discuss the impact of the 
1992 automobile accident and how this may have affected the 
veteran's current back complaints.  Further, the physician 
did not base his opinion on medical reports in the file as 
there are no medical records in the veteran's claims file 
concerning a 1976 automobile accident.  
 
Rather, the proffered statement was based totally on the 
veteran's own self reported history.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence." Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For this reason, the November 
2002 medical statement is inadequate to establish a 
connection between the veteran's current back disability and 
service.  Such a connection is an essential element in a 
claim for service connection.  Here the statements from Dr. 
Groves and the VA physician regarding an in service injury 
and the etiology to be of minimal probative value in light of 
the lack of any in-service complaints or findings pertaining 
to an in-service lumbar disorder.

The veteran may have been involved in an automobile accident 
in June 1976.  The severity of that accident is unknown; 
however, 
the credibility of the veteran's assertion that he was thrown 
from the vehicle but not hospitalized, even for observation, 
is highly suspect.  Further, based on the medical evidence 
any disorder that may have been incurred was acute and 
transitory in nature, with neither evidence of continuity or 
chronicity in service, nor chronic residuals shown upon 
separation from service or for made years thereafter.
 
There is no evidence in the veteran's personnel file that he 
was involved in an automobile accident and necessitating 
emergency leave for one month.  In fact, there is much 
documentation that the veteran was on a period of 
unauthorized absence and was attempting to secure a hardship 
discharge at this time because of the health of his parents.  
There are numerous statements from the veteran's family to 
include his father and mother in May and June 1976 concerning 
the health of the appellant's parents in support of the 
veteran's hardship discharge petition, but there is no 
mention that the appellant himself was involved in such a 
severe automobile accident which required him to be on 
emergency leave at this same time.  Thus, the veteran's 
statements in that regard are not credible or probative.

The Board has not overlooked the lay statements, or the 
appellant's personal hearing testimony, or the personal 
hearing testimony of the witness.  Lay witnesses can testify 
as to the visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
As is the case with the appellant's assertions, these 
statements cannot be accepted, because the persons presenting 
them lack medical training.  Although these persons are 
clearly sincere in their assertions, they are simply not 
qualified to make a medical judgment as to the connection 
between the veteran's current back disability and an incident 
in service.  The incapacity of such lay persons to provide 
evidence regarding medical matters is a legal principle that 
has been long established by Court precedent.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
The claim is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


